
	
		II
		110th CONGRESS
		1st Session
		S. 910
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Mr. Harkin, Ms.
			 Mikulski, Mrs. Murray,
			 Mrs. Clinton, Mr. Obama, Mr.
			 Sanders, Mr. Brown,
			 Mr. Durbin, Mr.
			 Inouye, Mr. Biden,
			 Mr. Levin, Mr.
			 Kerry, Mr. Rockefeller,
			 Mr. Lieberman, Mr. Akaka, Mrs.
			 Boxer, Mr. Feingold,
			 Mr. Schumer, Mr. Lautenberg, Mr.
			 Menendez, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for paid sick leave to ensure
		  that Americans can address their own health needs and the health needs of their
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Families
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Working Americans need time to meet their
			 own health care needs and to care for family members, including their children,
			 spouse, parents, and parents-in-law, and other children and adults for whom
			 they are caretakers.
			(2)Health care needs include preventive health
			 care, diagnostic procedures, medical treatment, and recovery in response to
			 short- and long-term illnesses and injuries.
			(3)Providing employees time off to meet health
			 care needs ensures that they will be healthier in the long run. Preventive care
			 helps avoid illnesses and injuries and routine medical care helps detect
			 illnesses early and shorten their duration.
			(4)When parents are available to care for
			 their children who become sick, children recover faster, more serious illnesses
			 are prevented, and children’s overall mental and physical health improve.
			 Parents who cannot afford to miss work and must send children with a contagious
			 illness to child care or school contribute to the high rate of infections in
			 child care centers and schools.
			(5)Providing paid sick leave improves public
			 health by reducing infectious disease. Policies that make it easier for sick
			 adults and children to be isolated at home reduce the spread of infectious
			 disease.
			(6)Routine medical care reduces medical costs
			 by detecting and treating illness and injury early, decreasing the need for
			 emergency care. These savings benefit public and private payers of health
			 insurance, including private businesses.
			(7)The provision of individual and family sick
			 leave by large and small businesses, both here in the United States and
			 elsewhere, demonstrates that policy solutions are both feasible and affordable
			 in a competitive economy. Measures that ensure that employees are in good
			 health and do not need to worry about unmet family health problems help
			 businesses by promoting productivity and reducing employee turnover.
			(8)The American Productivity Audit found that
			 presenteeism—the practice of employees coming to work despite illness—costs
			 $180,000,000,000 annually in lost productivity. Studies in the Journal of
			 Occupational and Environmental Medicine, the Employee Benefit News, and the
			 Harvard Business Review show that presenteeism is a larger productivity drain
			 than either absenteeism or short-term disability.
			(9)The absence of paid sick leave has forced
			 Americans to make untenable choices between needed income and jobs on the one
			 hand and caring for their own and their family’s health on the other.
			(10)Nearly half of Americans lack paid leave
			 for self-care or to care for a family member. For families in the lowest
			 quartile of earners, 79 percent lack paid sick leave. For families in the next
			 2 quartiles, 46 and 38 percent, respectively, lack paid sick leave. Even for
			 families in the highest income quartile, 28 percent lack paid sick leave. In
			 addition, millions of workers cannot use paid sick leave to care for ill family
			 members.
			(11)Due to the roles of men and women in
			 society, the primary responsibility for family caretaking often falls on women,
			 and such responsibility affects the working lives of women more than it affects
			 the working lives of men.
			(12)An increasing number of men are also taking
			 on caretaking obligations, and men who request leave time for caretaking
			 purposes are often denied accommodation or penalized because of stereotypes
			 that caretaking is only women’s work.
			(13)Employers’ reliance on persistent
			 stereotypes about the proper roles of both men and women in the
			 workplace and in the home continues a cycle of discrimination and fosters
			 stereotypical views about women's commitment to work and their value as
			 employees.
			(14)Employment standards that apply to only one
			 gender have serious potential for encouraging employers to discriminate against
			 employees and applicants for employment who are of that gender.
			(15)It is in the
			 national interest to ensure that all Americans can care for their own health
			 and the health of their families while prospering at work.
			3.PurposesThe purposes of this Act are—
			(1)to ensure that all working Americans can
			 address their own health needs and the health needs of their families by
			 requiring employers to provide a minimum level of paid sick leave including
			 leave for family care;
			(2)to diminish public and private health care
			 costs by enabling workers to seek early and routine medical care for themselves
			 and their family members;
			(3)to accomplish the purposes described in
			 paragraphs (1) and (2) in a manner that is feasible for employers; and
			(4)consistent with the provision of the 14th
			 amendment to the Constitution relating to equal protection of the laws, and
			 pursuant to Congress' power to enforce that provision under section 5 of that
			 amendment—
				(A)to accomplish the purposes described in
			 paragraphs (1) and (2) in a manner that minimizes the potential for employment
			 discrimination on the basis of sex by ensuring generally that leave is
			 available for eligible medical reasons on a gender-neutral basis; and
				(B)to promote the goal of equal employment
			 opportunity for women and men.
				4.DefinitionsIn this Act:
			(1)ChildThe term child means a
			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of
			 a person standing in loco parentis, who is—
				(A)under 18 years of age; or
				(B)18 years of age or older and incapable of
			 self-care because of a mental or physical disability.
				(2)EmployeeThe term employee means an
			 individual—
				(A)who is—
					(i)(I)an employee, as defined in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not
			 covered under clause (v), including such an employee of the Library of
			 Congress, except that a reference in such section to an employer shall be
			 considered to be a reference to an employer described in clauses (i)(I) and
			 (ii) of paragraph (3)(A); or
						(II)an employee of the Government
			 Accountability Office;
						(ii)a State employee described in section
			 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16c(a));
					(iii)a covered employee, as defined in section
			 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301),
			 other than an applicant for employment;
					(iv)a covered employee, as defined in section
			 411(c) of title 3, United States Code; or
					(v)a Federal officer or employee covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
					(B)who works an average of at least 20 hours
			 per week or, in the alternative, at least 1,000 hours per year.
				(3)Employer
				(A)In
			 generalThe term
			 employer means a person who is—
					(i)(I)a covered employer, as defined in
			 subparagraph (B), who is not covered under subclause (V);
						(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(III)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
						(IV)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
						(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
						(ii)is engaged in commerce (including
			 government), in the production of goods for commerce, or in an enterprise
			 engaged in commerce (including government) or in the production of goods for
			 commerce.
					(B)Covered
			 employer
					(i)In
			 generalIn subparagraph
			 (A)(i)(I), the term covered employer—
						(I)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs 15 or more employees
			 for each working day during each of 20 or more calendar workweeks in the
			 current or preceding calendar year;
						(II)includes—
							(aa)any person who acts, directly or
			 indirectly, in the interest of an employer to any of the employees of such
			 employer; and
							(bb)any successor in interest of an
			 employer;
							(III)includes any public agency,
			 as defined in section 3(x) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(x)); and
						(IV)includes the Government Accountability
			 Office and the Library of Congress.
						(ii)Public
			 agencyFor purposes of clause
			 (i)(III), a public agency shall be considered to be a person engaged in
			 commerce or in an industry or activity affecting commerce.
					(iii)DefinitionsFor purposes of this subparagraph:
						(I)CommerceThe terms commerce and
			 industry or activity affecting commerce mean any activity,
			 business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include
			 commerce and any industry affecting commerce, as
			 defined in paragraphs (1) and (3) of section 501 of the Labor Management
			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
						(II)EmployeeThe term employee has the same
			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(e)).
						(III)PersonThe term person has the same
			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(a)).
						(C)PredecessorsAny reference in this paragraph to an
			 employer shall include a reference to any predecessor of such employer.
				(4)Employment
			 benefitsThe term
			 employment benefits means all benefits provided or made available
			 to employees by an employer, including group life insurance, health insurance,
			 disability insurance, sick leave, annual leave, educational benefits, and
			 pensions, regardless of whether such benefits are provided by a practice or
			 written policy of an employer or through an employee benefit
			 plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)).
			(5)Health care
			 providerThe term
			 health care provider means a provider who—
				(A)(i)is a doctor of medicine or osteopathy who
			 is authorized to practice medicine or surgery (as appropriate) by the State in
			 which the doctor practices; or
					(ii)is any other person determined by the
			 Secretary to be capable of providing health care services; and
					(B)is not employed by an employer for whom the
			 provider issues certification under this Act.
				(6)ParentThe term parent means a
			 biological, foster, or adoptive parent of an employee, a stepparent of an
			 employee, or a legal guardian or other person who stood in loco parentis to an
			 employee when the employee was a child.
			(7)Pro
			 rataThe term pro
			 rata, with respect to benefits offered to part-time employees, means the
			 proportion of each of the benefits offered to full-time employees that are
			 offered to part-time employees that, for each benefit, is equal to the ratio of
			 part-time hours worked to full-time hours worked.
			(8)SecretaryThe term Secretary means the
			 Secretary of Labor.
			(9)Sick
			 leaveThe term sick
			 leave means an increment of compensated leave provided by an employer to
			 an employee as a benefit of employment for use by the employee during an
			 absence from employment for any of the reasons described in paragraphs (1)
			 through (3) of section 5(d).
			(10)SpouseThe term spouse, with respect
			 to an employee, has the meaning given such term by the marriage laws of the
			 State in which the employee resides.
			5.Provision of paid sick
			 leave
			(a)In
			 generalAn employer shall
			 provide for each employee employed by the employer not less than—
				(1)7 days of sick leave with pay and
			 employment benefits annually for employees working 30 or more hours per week;
			 or
				(2)a pro rata number of days or hours of sick
			 leave with pay and employment benefits annually for employees working less
			 than—
					(A)30 hours per week on a year-round basis;
			 or
					(B)1,500 hours throughout the year
			 involved.
					(b)Accrual
				(1)Period of
			 accrualSick leave provided
			 for under this section shall accrue as determined appropriate by the employer,
			 but not on less than a quarterly basis.
				(2)AccumulationAccrued sick leave provided for under this
			 section shall carry over from year to year, but this Act shall not be construed
			 to require an employer to permit an employee to accumulate more than 7 days of
			 the sick leave.
				(3)UseThe sick leave may be used as accrued. The
			 employer, at the discretion of the employer, may loan the sick leave to the
			 employee in advance of accrual by such employee.
				(c)Calculation
				(1)Less than a
			 full workdayUnless the
			 employer and employee agree to designate otherwise, for periods of sick leave
			 that are less than a normal workday, that leave shall be counted—
					(A)on an hourly basis; or
					(B)in the smallest increment that the
			 employer’s payroll system uses to account for absences or use of leave.
					(2)Variable
			 scheduleIf the schedule of
			 an employee varies from week to week, a weekly average of the hours worked over
			 the 12-week period prior to the beginning of a sick leave period shall be used
			 to calculate the employee’s normal workweek for the purpose of determining the
			 amount of sick leave to which the employee is entitled.
				(d)UsesSick leave accrued under this section may
			 be used by an employee for any of the following:
				(1)An absence resulting from a physical or
			 mental illness, injury, or medical condition of the employee.
				(2)An absence resulting from obtaining
			 professional medical diagnosis or care, or preventive medical care, for the
			 employee subject to the requirement of subsection (e).
				(3)An absence for the purpose of caring for a
			 child, a parent, a spouse, or any other individual related by blood or affinity
			 whose close association with the employee is the equivalent of a family
			 relationship, who—
					(A)has any of the conditions or needs for
			 diagnosis or care described in paragraph (1) or (2); and
					(B)in the case of someone who is not a child,
			 is otherwise in need of care.
					(e)SchedulingAn employee shall make a reasonable effort
			 to schedule leave under paragraphs (2) and (3) of subsection (d) in a manner
			 that does not unduly disrupt the operations of the employer.
			(f)Procedures
				(1)In
			 generalPaid sick leave shall
			 be provided upon the oral or written request of an employee. Such request
			 shall—
					(A)include a reason for the absence involved
			 and the expected duration of the leave;
					(B)in a case in which the need for leave is
			 foreseeable at least 7 days in advance of such leave, be provided at least 7
			 days in advance of such leave; and
					(C)otherwise, be provided as soon as
			 practicable after the employee is aware of the need for such leave.
					(2)Certification
					(A)Provision
						(i)In
			 generalSubject to
			 subparagraph (C), an employer may require that a request for leave be supported
			 by a certification issued by the health care professional of the eligible
			 employee or of an individual described in subsection (d)(3), as appropriate, if
			 the leave period covers more than 3 consecutive workdays.
						(ii)TimelinessThe employee shall provide a copy of such
			 certification to the employer in a timely manner, not later than 30 days after
			 the first day of the leave. The employer shall not delay the commencement of
			 the leave on the basis that the employer has not yet received the
			 certification.
						(B)Sufficient
			 certification
						(i)In
			 generalA certification
			 provided under subparagraph (A) shall be sufficient if it states—
							(I)the date on which the leave will be
			 needed;
							(II)the probable duration of the leave;
							(III)the appropriate medical facts within the
			 knowledge of the health care provider regarding the condition involved, subject
			 to clause (ii); and
							(IV)(aa)for purposes of leave under subsection
			 (d)(1), a statement that leave from work is medically necessary;
								(bb)for purposes of leave under subsection
			 (d)(2), the dates on which testing for a medical diagnosis or care is expected
			 to be given and the duration of such testing or care; and
								(cc)for purposes of leave under subsection
			 (d)(3), in the case of leave to care for someone who is not a child, a
			 statement that care is needed for an individual described in such subsection,
			 and an estimate of the amount of time that such care is needed for such
			 individual.
								(ii)LimitationIn issuing a certification under
			 subparagraph (A), a health care provider shall make reasonable efforts to limit
			 the medical facts described in clause (i)(III) that are disclosed in the
			 certification to the minimum necessary to establish a need for the employee to
			 utilize paid sick leave.
						(C)RegulationsRegulations prescribed under section 13
			 shall specify the manner in which an employee who does not have health
			 insurance shall provide a certification for purposes of this paragraph.
					(D)Confidentiality
			 and nondisclosure
						(i)Protected
			 health informationNothing in
			 this Act shall be construed to require a health care provider to disclose
			 information in violation of
			 section
			 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) or the
			 regulations promulgated pursuant to section 264(c) of the Health Insurance
			 Portability and Accountability Act (42 U.S.C. 1320d–2
			 note).
						(ii)Health
			 information recordsIf an
			 employer possesses health information about an employee or an employee’s child,
			 parent, spouse or other individual described in subsection (d)(3), such
			 information shall—
							(I)be maintained on a separate form and in a
			 separate file from other personnel information;
							(II)be treated as a confidential medical
			 record; and
							(III)not be disclosed except to the affected
			 employee or with the permission of the affected employee.
							(g)Current leave
			 policies
				(1)Equivalency
			 requirementAn employer with
			 a leave policy providing paid leave options shall not be required to modify
			 such policy, if such policy includes provisions for the provision, use, and
			 administration of paid sick leave that meet the requirements of subsections (a)
			 through (f).
				(2)No elimination,
			 reduction, or redesignation of existing leaveAn employer may not eliminate, reduce, or
			 redesignate any leave in existence on the date of enactment of this Act in
			 order to comply with the provisions of this Act.
				6.Posting
			 requirement
			(a)In
			 generalEach employer shall
			 post and keep posted a notice, to be prepared or approved in accordance with
			 procedures specified in regulations prescribed under section 13, setting forth
			 excerpts from, or summaries of, the pertinent provisions of this Act
			 including—
				(1)information describing leave available to
			 employees under this Act;
				(2)information pertaining to the filing of an
			 action under this Act;
				(3)the details of the notice requirement for
			 foreseeable leave under section 5(f)(1)(B); and
				(4)information that describes—
					(A)the protections that an employee has in
			 exercising rights under this Act; and
					(B)how the employee can contact the Secretary
			 (or other appropriate authority as described in section 8) if any of the rights
			 are violated.
					(b)LocationThe notice described under subsection (a)
			 shall be posted—
				(1)in conspicuous places on the premises of
			 the employer, where notices to employees (including applicants) are customarily
			 posted; or
				(2)in employee handbooks.
				(c)Violation;
			 penaltyAny employer who
			 willfully violates the posting requirements of this section shall be subject to
			 a civil fine in an amount not to exceed $100 for each separate offense.
			7.Prohibited
			 acts
			(a)Interference
			 with rights
				(1)Exercise of
			 rightsIt shall be unlawful
			 for any employer to interfere with, restrain, or deny the exercise of, or the
			 attempt to exercise, any right provided under this Act, including—
					(A)discharging or
			 discriminating against (including retaliating against) any individual,
			 including a job applicant, for exercising, or attempting to exercise, any right
			 provided under this Act;
					(B)using the taking
			 of sick leave under this Act as a negative factor in an employment action, such
			 as hiring, promotion, or a disciplinary action; or
					(C)counting the sick
			 leave under a no-fault attendance policy.
					(2)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, for opposing any practice
			 made unlawful by this Act.
				(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, because such
			 individual—
				(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this Act;
				(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this Act; or
				(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this Act.
				(c)ConstructionNothing in this section shall be construed
			 to state or imply that the scope of the activities prohibited by section 105 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the
			 scope of the activities prohibited by this section.
			8.Enforcement
			 authority
			(a)In
			 general
				(1)DefinitionIn this subsection:
					(A)the term employee means an
			 employee described in clause (i) or (ii) of section 4(2)(A); and
					(B)the term employer means an
			 employer described in subclause (I) or (II) of section 4(3)(A)(i).
					(2)Investigative
			 authority
					(A)In
			 generalTo ensure compliance
			 with the provisions of this Act, or any regulation or order issued under this
			 Act, the Secretary shall have, subject to subparagraph (C), the investigative
			 authority provided under section 11(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 211(a)), with respect to employers, employees, and other
			 individuals affected.
					(B)Obligation to
			 keep and preserve recordsAn
			 employer shall make, keep, and preserve records pertaining to compliance with
			 this Act in accordance with section 11(c) of the Fair Labor Standards Act of
			 1938 (29 U.S.C.
			 211(c)) and in accordance with regulations prescribed by the
			 Secretary.
					(C)Required
			 submissions generally limited to an annual basisThe Secretary shall not require, under the
			 authority of this paragraph, an employer to submit to the Secretary any books
			 or records more than once during any 12-month period, unless the Secretary has
			 reasonable cause to believe there may exist a violation of this Act or any
			 regulation or order issued pursuant to this Act, or is investigating a charge
			 pursuant to paragraph (4).
					(D)Subpoena
			 authorityFor the purposes of
			 any investigation provided for in this paragraph, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C.
			 209).
					(3)Civil action by
			 employees or individuals
					(A)Right of
			 actionAn action to recover
			 the damages or equitable relief prescribed in subparagraph (B) may be
			 maintained against any employer in any Federal or State court of competent
			 jurisdiction by one or more employees or individuals or their representative
			 for and on behalf of—
						(i)the employees or individuals; or
						(ii)the employees or individuals and others
			 similarly situated.
						(B)LiabilityAny employer who violates section 7
			 (including a violation relating to rights provided under section 5) shall be
			 liable to any employee or individual affected—
						(i)for damages equal to—
							(I)the amount of—
								(aa)any wages, salary, employment benefits, or
			 other compensation denied or lost by reason of the violation; or
								(bb)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost, any
			 actual monetary losses sustained as a direct result of the violation up to a
			 sum equal to 7 days of wages or salary for the employee or individual;
								(II)the interest on the amount described in
			 subclause (I) calculated at the prevailing rate; and
							(III)an additional amount as liquidated damages;
			 and
							(ii)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
						(C)Fees and
			 costsThe court in an action
			 under this paragraph shall, in addition to any judgment awarded to the
			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,
			 and other costs of the action to be paid by the defendant.
					(4)Action by the
			 Secretary
					(A)Administrative
			 actionThe Secretary shall
			 receive, investigate, and attempt to resolve complaints of violations of
			 section 7 (including a violation relating to rights provided under section 5)
			 in the same manner that the Secretary receives, investigates, and attempts to
			 resolve complaints of violations of sections 6 and 7 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206 and 207).
					(B)Civil
			 actionThe Secretary may
			 bring an action in any court of competent jurisdiction to recover the damages
			 described in paragraph (3)(B)(i).
					(C)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to subparagraph (B) shall be held in a special
			 deposit account and shall be paid, on order of the Secretary, directly to each
			 employee or individual affected. Any such sums not paid to an employee or
			 individual affected because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
					(5)Limitation
					(A)In
			 generalExcept as provided in
			 subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not
			 later than 2 years after the date of the last event constituting the alleged
			 violation for which the action is brought.
					(B)Willful
			 violationIn the case of an
			 action brought for a willful violation of section 7 (including a willful
			 violation relating to rights provided under section 5), such action may be
			 brought within 3 years of the date of the last event constituting the alleged
			 violation for which such action is brought.
					(C)CommencementIn determining when an action is commenced
			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
					(6)Action for
			 injunction by SecretaryThe
			 district courts of the United States shall have jurisdiction, for cause shown,
			 in an action brought by the Secretary—
					(A)to restrain violations of section 7
			 (including a violation relating to rights provided under section 5), including
			 the restraint of any withholding of payment of wages, salary, employment
			 benefits, or other compensation, plus interest, found by the court to be due to
			 employees or individuals eligible under this Act; or
					(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
					(7)Solicitor of
			 LaborThe Solicitor of Labor
			 may appear for and represent the Secretary on any litigation brought under
			 paragraph (4) or (6).
				(8)Government
			 Accountability Office and Library of CongressNotwithstanding any other provision of this
			 subsection, in the case of the Government Accountability Office and the Library
			 of Congress, the authority of the Secretary of Labor under this subsection
			 shall be exercised respectively by the Comptroller General of the United States
			 and the Librarian of Congress.
				(b)Employees
			 covered by Congressional Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act
			 (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this
			 Act provides to that Board, or any person, alleging an unlawful employment
			 practice in violation of this Act against an employee described in section
			 4(2)(A)(iii).
			(c)Employees
			 covered by chapter 5 of title
			 3, United States CodeThe powers, remedies, and procedures
			 provided in chapter 5 of title 3, United States Code, to the President, the
			 Merit Systems Protection Board, or any person, alleging a violation of section
			 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act
			 provides to the President, that Board, or any person, respectively, alleging an
			 unlawful employment practice in violation of this Act against an employee
			 described in section 4(2)(A)(iv).
			(d)Employees
			 covered by chapter 63 of title
			 5, United States CodeThe powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided in
			 that title to any person, alleging a violation of chapter 63 of that title,
			 shall be the powers, remedies, and procedures this Act provides to that agency,
			 that Board, or any person, respectively, alleging an unlawful employment
			 practice in violation of this Act against an employee described in section
			 4(2)(A)(v).
			9.Collection of
			 data on paid sick days and further study
			(a)Compilation of
			 informationEffective 90 days after the date of enactment of this
			 Act, the Commissioner of Labor Statistics shall annually compile information on
			 the following:
				(1)The number of
			 employees who used paid sick leave.
				(2)The number of
			 hours of the paid sick leave used.
				(3)The demographic
			 characteristics of employees who were eligible for and who used the paid sick
			 leave.
				(b)GAO
			 study
				(1)In
			 generalThe Comptroller
			 General of the United States shall annually conduct a study to determine the
			 following:
					(A)(i)The number of days employees used paid sick
			 leave and the reasons for the use.
						(ii)The number of employees who used the paid
			 sick leave for leave periods covering more than 3 consecutive workdays.
						(B)Whether employees used the paid sick leave
			 to care for illnesses or conditions caused by domestic violence against the
			 employees or their family members.
					(C)The cost and benefits to employers of
			 implementing the paid sick leave policies.
					(D)The cost to employees of providing
			 certification issued by a health care provider to obtain the paid sick
			 leave.
					(E)The benefits of the paid sick leave to
			 employees and their family members, including effects on employees' ability to
			 care for their family members or to provide for their own health needs.
					(F)Whether the paid sick leave affected
			 employees' ability to sustain an adequate income while meeting health needs of
			 the employees and their family members.
					(G)Whether employers who administered paid
			 sick leave policies prior to the date of enactment of this Act were affected by
			 the provisions of this Act.
					(H)Whether other types of leave were affected
			 by this Act.
					(I)Whether paid sick leave affected retention
			 and turnover and costs of presenteeism.
					(J)Whether the paid sick leave increased the
			 use of less costly preventive medical care and lowered the use of emergency
			 room care.
					(K)Whether the paid sick leave reduced the
			 number of children sent to school when the children were sick.
					(2)Aggregating
			 dataThe data collected under
			 subparagraphs (A), (B), and (E) of paragraph (1) shall be aggregated by gender,
			 race, disability, earnings level, age, marital status, and family type,
			 including parental status.
				(3)Reports
					(A)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall prepare and submit a report to the appropriate committees
			 of Congress concerning the results of the study conducted pursuant to paragraph
			 (1) and the data aggregated under paragraph (2).
					(B)Followup
			 reportNot later that 5 years
			 after the date of enactment of this Act the Comptroller General of the United
			 States shall prepare and submit a followup report to the appropriate committees
			 of Congress concerning the results of the study conducted pursuant to paragraph
			 (1) and the data aggregated under paragraph (2).
					10.Effect on other
			 laws
			(a)Federal and
			 State antidiscrimination lawsNothing in this Act shall be construed to
			 modify or affect any Federal or State law prohibiting discrimination on the
			 basis of race, religion, color, national origin, sex, age, or
			 disability.
			(b)State and local
			 lawsNothing in this Act
			 shall be construed to supersede any provision of any State or local law that
			 provides greater paid sick leave or other leave rights than the rights
			 established under this Act.
			11.Effect on existing
			 employment benefits
			(a)More
			 protectiveNothing in this
			 Act shall be construed to diminish the obligation of an employer to comply with
			 any contract, collective bargaining agreement, or any employment benefit
			 program or plan that provides greater paid sick leave rights to employees or
			 individuals than the rights established under this Act.
			(b)Less
			 protectiveThe rights
			 established for employees under this Act shall not be diminished by any
			 contract, collective bargaining agreement, or any employment benefit program or
			 plan.
			12.Encouragement of more
			 generous leave policiesNothing in this Act shall be construed to
			 discourage employers from adopting or retaining leave policies more generous
			 than policies that comply with the requirements of this Act.
		13.Regulations
			(a)In
			 general
				(1)AuthorityExcept as provided in paragraph (2), not
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall prescribe such regulations as are necessary to carry out this Act with
			 respect to employees described in clause (i) or (ii) of section 4(2)(A) and
			 other individuals affected by employers described in subclause (I) or (II) of
			 section 4(3)(A)(i).
				(2)Government
			 Accountability Office; Library of CongressThe Comptroller General of the United
			 States and the Librarian of Congress shall prescribe the regulations with
			 respect to employees of the Government Accountability Office and the Library of
			 Congress, respectively and other individuals affected by the Comptroller
			 General of the United States and the Librarian of Congress,
			 respectively.
				(b)Employees
			 covered by Congressional Accountability Act of 1995
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Board of Directors of the Office of Compliance shall
			 prescribe (in accordance with section 304 of the Congressional Accountability
			 Act of 1995 (2 U.S.C.
			 1384)) such regulations as are necessary to carry out this Act
			 with respect to employees described in section 4(2)(A)(iii) and other
			 individuals affected by employers described in section 4(3)(A)(i)(III).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the Board
			 may determine, for good cause shown and stated together with the regulations
			 prescribed under paragraph (1), that a modification of such regulations would
			 be more effective for the implementation of the rights and protections involved
			 under this section.
				(c)Employees
			 covered by chapter 5 of title
			 3, United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the President (or the designee of the President) shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(2)(A)(iv) and other individuals affected by
			 employers described in section 4(3)(A)(i)(IV).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 President (or designee) may determine, for good cause shown and stated together
			 with the regulations prescribed under paragraph (1), that a modification of
			 such regulations would be more effective for the implementation of the rights
			 and protections involved under this section.
				(d)Employees
			 covered by chapter 63 of title
			 5, United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(2)(A)(v) and other individuals affected by
			 employers described in section 4(3)(A)(i)(V).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 Director may determine, for good cause shown and stated together with the
			 regulations prescribed under paragraph (1), that a modification of such
			 regulations would be more effective for the implementation of the rights and
			 protections involved under this section.
				14.Effective
			 dates
			(a)In
			 generalThis Act shall take
			 effect 1 year after the date of issuance of regulations under section
			 13(a)(1).
			(b)Collective
			 bargaining agreementsIn the
			 case of a collective bargaining agreement in effect on the effective date
			 prescribed by subsection (a), this Act shall take effect on the earlier
			 of—
				(1)the date of the termination of such
			 agreement; or
				(2)the date that occurs 18 months after the
			 date of issuance of regulations under section 13(a)(1).
				
